Citation Nr: 9911955	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-26 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
shrapnel wound to the right lower extremity, currently 
evaluated 30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
shrapnel wound to the left knee (Muscle Group XIV), currently 
evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Salt Lake City Regional Office (RO) February 1997 rating 
decision which denied increased ratings for service-connected 
right lower extremity and left knee disabilities (evaluated 
as 30 and 20 percent disabling, respectively).


REMAND

Service connection for the veteran's right lower extremity 
and left knee (Muscle Group XIV) disabilities was initially 
granted by the RO in November 1945, based on evidence that he 
sustained shrapnel wounds to his legs during combat in World 
War II; the disability ratings were periodically adjusted 
since that time based on clinical evidence of manifestations 
of each disability.  As noted above, the right lower 
extremity is now rated 30 percent disabling (the overall 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, impairment of tibia and fibula), and the left knee 
(Muscle Group XIV) disability is rated 20 percent (under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of the 
knee).

On VA orthopedic examination in February 1998, the examiner 
indicated that the range of motion of the left knee was 
reduced and associated with pain, tenderness, crepitus, 
changes consistent with brawny edema, a 4-centimeter (cm) 
wound, a 7-cm scar, degenerative changes, and ectopic bone 
formation.  The examiner stated that he did not know what 
"Muscle Group 14" was, observing that currently there was 
no instability of the knee.  Based on the foregoing, the RO 
rated the left knee (Muscle Group XIV) disability under 
Diagnostic Code 5257, concluding that it reflected recurrent 
subluxation or lateral instability which corresponded with 
moderate knee impairment (the 20 percent rating has been 
assigned since 1956).  

With regard to the veteran's service-connected right lower 
extremity disability, the February 1998 VA orthopedic 
examination report provides a detailed description of 
objective manifestations associated with the service-
connected right lower extremity disability, including a 
shortened right lower extremity, degenerative changes in the 
right knee and ankle, reduced and painful range of motion in 
the knee and ankle, osteomyelitis, joint effusion and muscle 
atrophy, scars, skin changes, and a chronically draining 
wound; the overall right lower extremity disability was 
described as productive of a large quantity of pain and 
disability, but functional impairment was noted to have been 
very difficult to assess.  As noted above, the overall right 
lower extremity disability is now rated under Diagnostic Code 
5262, malunion of tibia and fibula with marked knee or ankle 
disability; the overall 30 percent rating therefor has been 
assigned since June 1946.

Based on the foregoing, the Board believes that VA orthopedic 
and neurological examinations should be performed, in 
conjunction with a review of the entire claims folder, to 
address both objective and subjective manifestations 
associated with each of the veteran's service-connected lower 
extremity disabilities.  Most importantly, the examiners 
should be provided with pertinent information/rating criteria 
pertaining to rating of disabilities involving muscle 
injuries.  The Board notes that the rating criteria under 
which muscle injuries are evaluated have been amended 
effective July 3, 1997.  See 62 Fed.Reg. 30,235-240 (1997), 
and the examiners should be provided the criteria in effect 
prior to and after July 3, 1997.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (the version of the regulation 
most favorable to the veteran should be applied where the 
regulatory change occurs after a claim has been filed but 
before judicial appeals process has been concluded).

Moreover, in Esteban v. Brown, 6 Vet. App. 259 (1994), the 
U.S. Court of Appeals for Veterans Claims (the U.S. Court of 
Veterans Appeal prior to March 1, 1999, hereinafter "the 
Court") held that all disabilities, including those arising 
out of a single disease entity, are to be rated separately 
under 38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Id. at 261-62.  Thus, on reexamination, the extent 
and severity of the veteran's service-connected lower 
extremity disabilities, encompassing the right knee, ankle, 
scars, wounds, degenerative bone and joint changes, and skin 
changes, as well as left knee scar and wound, should be 
addressed by the RO under Esteban.

If separate disability ratings are appropriate to evaluate 
the veteran's service-connected lower extremity disabilities 
under Esteban, functional impairment and subjective 
manifestations of each such disability must be addressed in 
compliance with all pertinent sections of 38 C.F.R. Part 4 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected lower 
extremity disabilities since December 
1997.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment should be 
obtained and incorporated into the 
claims folder.

2.  The veteran should be afforded 
another VA orthopedic and neurologic 
examination, including an examination of 
the scars present on the right lower 
extremity and the left knee, to 
determine the nature and severity of his 
service-connected residuals of shrapnel 
wounds to the right lower extremity and 
the left knee.  The examination reports 
should include a full description of his 
pertinent symptoms and clinical 
findings, and an assessment of the 
functional impairment resulting 
therefrom.  The claims folder, a copy of 
this remand, and information necessary 
to make findings concerning the criteria 
for evaluating muscle injuries, 
38 C.F.R. § 4.73, in effect prior to and 
after July 3, 1997, must be provided to 
the examiners for review in conjunction 
with the examinations.  All necessary 
testing, including X-ray studies and the 
range of motion of the lower 
extremities, should be accomplished.  
The examiners should be requested to 
assess (a) whether there is any nerve 
damage associated with the shrapnel 
wound to the right lower extremity and 
the left knee, and if so, the severity 
of any such nerve damage should be 
specified; and, (b) the severity of the 
manifestations of shrapnel wound muscle 
injury residuals of the right lower 
extremity and the left knee should be 
quantified by the examiners as either 
slight, moderate, moderately severe or 
severe, based upon the rating criteria 
with due consideration for the type of 
injury, history, complaint and objective 
findings.

3.  The RO should review the examination 
reports, with consideration of the 
provisions of 38 C.F.R. § 4.56 (1998), 
to ensure that they are in compliance 
with this remand, including all 
requested findings and opinions.  If 
not, the reports should be returned to 
the examiners for remedial action.  

4.  The RO should then review the 
veteran's claims in accordance with the 
rating criteria referable to muscle 
injuries, 62 Fed. Reg. 30, 235-240, and 
apply the criteria most favorable to the 
veteran.  Karnas, 1 Vet. App. at 312-13.  

5.  The RO review of the veteran's 
claims should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.50 and 4.59 (1998).  

6.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

7.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on 
examinations, remedial action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


